Smith, J,
1. The motion for a new trial in this ease being based on the usual general grounds only, and there" being some evidence to support the verdict, which has the approval of the trial judge, this court will not interfere.
2. 3STot being fully convinced that the case was brought to this court for delay only, the request of the defendant in error that damages be awarded against the plaintiff in error, as provided in section 6213 of the Civil Code of 1910, is denied.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

Osborne, Lawrence & Abrahams, for plainiff in error.
M. H. Bernstein, F. P. McIntire, contra.